          Case 1:21-cr-00258-TFH Document 24 Filed 08/20/21 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                     :
                                             :
               v.                            :       Case No. 1:21-cr-258 (TFH)
                                             :
TROY SARGENT,                                :
                                             :
                      Defendant.             :

                NOTICE OF FILING DISCOVERY CORRESPONDENCE

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby files its August 20, 2021 discovery letter in this case, which was

served as an attachment via ECF on counsel for the defendant.

                                             Respectfully submitted,

                                             CHANNING D. PHILLIPS
                                             Acting United States Attorney
                                             DC Bar No. 415793


                                      By:          /s/
                                             MICHAEL J. ROMANO
                                             Trial Attorney, Detailee
                                             IL Bar No. 6293658
                                             555 4th Street, N.W.
                                             Washington, D.C. 20530
                                             202-307-6691
                                             michael.romano@usdoj.gov


                                 CERTIFICATE OF SERVICE

       On this 20th day of August, 2021, a copy of the foregoing was served on counsel for the
defendant via the court’s Electronic Filing System

                                                     /s/ Michael J. Romano
                                                     Michael J. Romano
                                                     Trial Attorney / Detailee
         Case 1:21-cr-00258-TFH Document 24 Filed 08/20/21 Page 2 of 5




                                                      U.S. Department of Justice

                                                      Channing D. Phillips
                                                      Acting United States Attorney

                                                      District of Columbia


                                                      Judiciary Center
                                                      555 Fourth St., N.W.
                                                      Washington, D.C. 20530

                                                    August 20, 2021

Joshua Hanye, Esq.
Assistant Federal Public Defender
Federal Public Defender’s Office for the District of Massachusetts
51 Sleeper Street, 5th Floor
Boston, MA 02210

       Re:      United States v. Troy Sargent
                Case No. 1:21-cr-00258 (TFH)

Dear Counsel:

        I am writing to memorialize production of discovery in this matter. On August 20, 2021,
the government provided you with the following items from the FBI’s case file by way of USAfx,
in a folder titled US v. Troy Sargent – Discovery.




                                                2
Case 1:21-cr-00258-TFH Document 24 Filed 08/20/21 Page 3 of 5




                              3
          Case 1:21-cr-00258-TFH Document 24 Filed 08/20/21 Page 4 of 5




       Additionally, earlier this week, the government sent you one Blu-ray disk containing
Cellebrite extractions from the phones seized from your client on the day of his arrest and two
DVDs with the search warrant returns from your client’s Facebook accounts.

         Due to the extraordinary nature of the January 6, 2021 Capitol Attack, the government
anticipates that a large volume of materials may contain information relevant to this prosecution.
These materials may include, but are not limited to, surveillance video, statements of similarly
situated defendants, forensic searches of electronic devices and social media accounts of similarly
situated defendants, and citizen tips. The government is working to develop a system that will
facilitate access to these materials. In the meantime, please let me know if there are any categories
of information that you believe are particularly relevant to your client.

        This material is subject to the terms of the Protective Order issued in this case. To date, the
government has not designated any material in this case as “sensitive” or “highly sensitive”
pursuant to the Protective Order. None of the material described in this letter is classified as
“sensitive” or “highly sensitive.”

        I recognize the government’s discovery obligations under Brady v. Maryland, 373 U.S. 83
(1963), its progeny, and Rule 16. I will provide timely disclosure if any such material comes to
light. Consistent with Giglio, Ruiz, and 18 U.S.C. § 3500, I will provide information about
government witnesses prior to trial and in compliance with the court’s trial management order.

                                                  4
          Case 1:21-cr-00258-TFH Document 24 Filed 08/20/21 Page 5 of 5




         I request reciprocal discovery to the fullest extent provided by Rule 16 of the Federal Rules
of Criminal Procedure, including results or reports of any physical or mental examinations, or
scientific tests or experiments, and any expert witness summaries. I also request that defendant(s)
disclose prior statements of any witnesses defendant(s) intends to call to testify at any hearing or
trial. See Fed. R. Crim. P. 26.2; United States v. Nobles, 422 U.S. 255 (1975). I request that such
material be provided on the same basis upon which the government will provide defendant(s) with
materials relating to government witnesses.

        Additionally, pursuant to Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3, I
request that defendant(s) provide the government with the appropriate written notice if
defendant(s) plans to use one of the defenses referenced in those rules. Please provide any notice
within the time period required by the Rules or allowed by the Court for the filing of any pretrial
motions.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                      Sincerely,


                                                      /s/ Michael J. Romano
                                                      Michael J. Romano
                                                      Trial Attorney / Detailee




                                                  5
